DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Futaki (US 2019/0342824 A1).

Regarding Claim 1, 11
Futaki discloses a user equipment device (UE) (Fig.12(UE)), comprising:

one or more antennas (Fig.12(1202));
one or more radios (Fig.12(1201)), 
             wherein each of the one or more radios (Fig.12(1201)) is configured to perform cellular communication using at least one radio access technology (RAT) (See [0092]; UE communicating using cellular type like eNB or gNB));

one or more processors (Fig.12(1203)(1204)) coupled to the one or more radios (Fig.12(1201)), 
             wherein the one or more processors (Fig.12(1203)(1204)) and the one or more radios (Fig.12(1201)) are configured to perform voice and/or data communications (See [0053-0054]; transmitting data in user plane);

             wherein the one or more processors (Fig.12(1203)(1204)) are configured to cause the UE (Fig.12(UE)) to:

connect to a first radio access network RAN (Fig.6(LTE eNB)) operating according to a first RAT via a first radio of the one or more radios (See Fig.4; [0053]; connect to a first RAN);

connect to a second RAN (Fig.6(NR gNB)) operating according to a second RAT via a second radio of the one or more radios (See Fig.4; [0053]; connect to a second RAN);;

                 providing (See [0062]; [0066]; gNB provides system information to eNB), to the first RAN (Fig.6(LTE eNB)), configuration information during a radio resource (RRC) connection procedure (See [0062]; [0066]; RRC message is received by UE) , 
                  wherein the configuration information indicates a dual connectivity status of the UE (See [0037]; [0066-0068]; information includes both eNB and gNB system information); 
              and
receive, from the first RAN (Fig.6(LTE eNB)), a dual connectivity configuration (See [0067-0069]; UE received dual configuration from second RAN), 
                 wherein the dual connectivity configuration is based on the dual connectivity status of the UE (See Fig.8; [0067-0069]; UE connected to both eNB and gNB and request other SI from second RAN).


Regarding Claim 2, 12
Futaki teaches all the features with respect to claim 1, 11 and Futaki further teaches 
           wherein dual connectivity status (See [0067-0069]) includes one or more of:

an indication disabling dual connectivity for the UE;

working frequencies associated with the RAN; 

or

(See [0067-0069]; received requested gNB SI).

( The term “or” permits any one of the above limitation to be analyzed  separately)



Regarding Claim 3, 13
Futaki teaches all the features with respect to claim 2, 12 and Futaki further teaches 
            wherein the configurations associated with the second RAN includes whether the UE is configured in a stand-alone mode for communications with the second RAN (See [0028-0030]; [0067-0069]; the necessity of transmitting other SI  of the second RAN indicate that the UE was configured as a standalone before dual connectivity request).


Regarding Claim 4,
Futaki teaches all the features with respect to claim 1 and Futaki further teaches 
              wherein the dual connectivity configuration includes configuring the UE for a
stand-alone mode of operation with the first RAN (See Fig.4; [0053]; one user plane goes through eNB1) .


Regarding Claim 5,
Futaki teaches all the features with respect to claim 1 and Futaki further teaches 
         wherein the dual connectivity configuration includes configuring the UE for a
non-stand-alone mode of operation with the first and second RANs (See [0054]; UE communicate with both eNB and gNB in an aggregate manner), 

         wherein non-standalone mode of operation accommodates the UE operating in stand-alone mode with the second RAN (See [0054]; It offers more than one path of user plane in constrst to the first configuration one path to the core network).


Regarding Claim 6,
Futaki teaches all the features with respect to claim 5 and Futaki further teaches 
              wherein the dual connectivity configuration in combination with the UE operating in stand-alone mode with the second RAN does not exceed radio frequency
capabilities of the second radio (See [0053-0054]; It is obvious since the user plane data is shared in the non-standalone, that the latter with have less capacity than the standalone plane).


Regarding Claim 7,
Futaki teaches all the features with respect to claim 1 and Futaki further teaches 
(Fig.4(1)) and 3GPP Fifth Generation New Radio (5G NR) (Fig.4(2)); and
wherein the second RAT is one of 3GPP LTE (Fig.4(1)) and 3GPP 5G NR (Fig.4(2));. (See {0053-0054])

 

Regarding Claim 8,
Futaki teaches all the features with respect to claim 1 and Futaki further teaches 
             wherein the one or more processors are further configured to cause the UE to:

release or suspend the connection to the second RAN (See [0069-0073]; [0102-0104]; hard splitting) ; and

receive, based on the release or suspension, an updated dual connectivity configuration from the first RAN (See [0071-0073]; [0102-0104]; received update after break out)


Regarding Claim 9,
Futaki teaches all the features with respect to claim 1 and Futaki further teaches 

            wherein the one or more processors are further configured to cause the UE to:

(See Fig.(2,3); [0053-0054]; all instance goes through the NR RAN),  
            wherein a first instance of the communication stack supports a non-standalone
mode of operation for the first and second RANs (See Fig.(3); [0054]; all instance  user plane goes through the NR RAN and LTE RAN),  
and 
                         a second instance of the communication stack supports a stand-alone mode of operation for the second RAN (See Fig.2; [0053]; the user plane data goes to the eNB to reach the core).


Regarding Claim 10,
Futaki teaches all the features with respect to claim 9 and Futaki further teaches 

               wherein the first instance of the communication stack (See Fig.5; [0054]; path through inter-Base Station) and the second instance of the communication stack (See Fig.5; .[0054]; path through NR BS) are supported by a single SIM profile of the UE (See Fig.5; [0054]; all instance goes through the NR RAN),  
and
                wherein the first instance of the communication stack and the second instance of the communication stack share physical resources associated with the second radio (See [0054]; [0069]; [0071]; [0102-0104]; shared resources )  .



Regarding Claim 14; 
Futaki teaches all the features with respect to claim 11 and Futaki further teaches 

                   wherein the dual connectivity configuration includes configuring the UE (Fig.5(3)) for a non-stand-alone mode of operation with support of a second network entity (Fig.5(2)) operating according to a second RAT (See [0054]; UE communicate with both eNB and gNB in an aggregate manner), 

                 wherein the non-stand-alone mode of operation accommodates the UE operating in stand-alone mode with the second network entity (See Fig.5; [0054]; It offers UE with more than one path of use plane).; and


wherein the dual connectivity configuration in combination with the UE operating in stand-alone mode with the second network entity does not exceed radio
frequency capabilities of the UE (See [0053-0054]; [0102-0104]; The user capabilities does not change with the added dual connectivity and configuration coordinated between the two RATs).


Regarding Claim 15,
Futaki teaches all the features with respect to claim 11 and Futaki further teaches
              wherein dual connectivity is configured with a second network entity (Fig.5(2)), 

              wherein the second network entity (Fig.5(2)), operates according to 3GPP Fifth Generation New Radio (5G NR) (See [0054]; NR RAT) .


Regarding Claim 16,
Futaki teaches all the features with respect to claim 11 and Futaki further teaches

wherein the one or more processors are further configured to cause the network
entity to:
communicate with a second network entity (See Fig.5; [0054]), 
                   wherein the second network entity (Fig.5(2)) also serves the UE (See Fig.5; [0054]), and 

                   wherein the second network entity (Fig.5(2)) operates according to a
second RAT (See Fig.5; [0054]; NR), and 

                     wherein the second network entity (Fig.5(2)) is identified based on an identifier of the UE (See Fig.(2,3); [0053-0054]; the network comprises two RAN entities identities only through SIM profiles) ; and

(Fig.5(2)), serving frequencies and/or configurations associated with the UE's connection to the second network entity (See [0030-0035]; [0066]; received SI configuration from second RAN), 

                    wherein the dual connectivity configuration for the UE is further based on the serving frequencies and/or configurations associated with the UE's connection to the second network entity  (See [0030-0035]; [0066]; dual connectivity process through other SI configuration from second RAN),.







Regarding Claim 17,
Futaki discloses a non-transitory computer readable memory medium (Fig.12(1206)) storing program instructions (See [0091]; [0100]) executable by processing circuitry (Fig.12(1203)(1204)) to cause a user equipment device (UE) (Fig.12)) to:

connect to a first radio access network (RAN) (Fig.6(LTE eNB)) operating according to a first radio access technology (RAT) via a first radio (See Fig.4; [0053]; connect to a first RAN);

connect to a second RAN (Fig.6(NR gNB)) operating according to a second RAT via a second radio  (See Fig.4; [0053]; connect to a second RAN);

receive, from the first RAN (Fig.6(LTE eNB)), a dual connectivity configuration (See [0037]; [0066-0068]; information includes both eNB and gNB system information); and

enable multiple instances of a communication stack associated with the second
RAN (See Fig.5; See [0037]; [0066-0068]; information includes both eNB and gNB system information);, 
               wherein a first instance of the communication stack supports a non-stand-alone mode of operation for the first and second RAN s (See [0037]; [0054]; [0066-0068]; information includes both eNB and gNB system information); and a second instance of the stack supports a stand-alone mode of operation for the second RAN (See [0053]; Fig.2; inter-base transfer is used to have one path to the core network).


Regarding Claim 18,
Futaki teaches all the features with respect to claim 17 and Futaki further teaches
           wherein the first instance of the communication stack (See Fig.5; [0054]; path through inter-Base Station) and the second instance of the communication stack (See Fig.5; .[0054]; path through NR BS) are supported by a single SIM profile of the UE (See Fig.5; [0054]; all instance goes through the NR RAN),  


Regarding Claim 19,
.Futaki teaches all the features with respect to claim 17 and Futaki further teaches
            wherein the first instance of the communication stack and the second instance of the communication stack share physical resources associated with the second radio (See [0054]; [0069]; [0071]; [0102-0104]; shared resources )  .




Allowable Subject Matter

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in statutory independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646